Citation Nr: 1800709	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  17-25 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus type 2.

4.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy, left lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disorder and a lower back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of his appeal with regard to the issues of service connection for diabetes mellitus type 2 and peripheral neuropathy of the lower extremities.


CONCLUSION OF LAW

For the issues of service connection for diabetes mellitus type 2 and peripheral neuropathy of the lower extremities, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, as the appellant, indicated at his November 2017 Board hearing that he wanted to withdraw the issues of service connection for diabetes mellitus type 2 and peripheral neuropathy of the lower extremities.  As such, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these issues and they are dismissed


ORDER

For the issues of service connection for diabetes mellitus type 2 and peripheral neuropathy of the lower extremities, the appeal is dismissed.



REMAND

The Veteran seeks service connection for an acquired psychiatric disorder and a lower back disability.

At his Board hearing, the Veteran indicated that, around June or July 1966, while he was stationed in Kunsan (Korea), he served in temporary duty in Da Nang (Vietnam).  With regard to his mental health disability, the Veteran has stated that he was in Da Nang when it was "retaken" and "overrun," that he witnessed body bags being loaded into helicopters, and that a fellow service member, whom he knew from basic training, died while covering the Veteran's back.  See December 2015 statement; January 2016 VA examination; November 2013 Board hearing transcript, at 4.  With regard to his lower back disability, the Veteran has suggested that he injured his back during a hard helicopter landing in Da Nang.

Military personnel records reflect that the Veteran was stationed in Korea from March 1966 to April 1967, as part of Army Battery B, 6th Battalion, 44th Artillery.  There is, however, no indication that the Veteran had temporary duty in Vietnam.  

In February 2016, the RO determined that there was insufficient information to verify the Veteran's reported stressors or to warrant further military research, to include referral the claim to the U.S. Army and Joint Services Records Research Center (JSRRC).  See 02/24/2016, VA Memo.  The Board disagrees.

The Veteran asserts that he served in temporary duty at Da Nang around June or July 1966, while he was stationed in Korea.  His military personnel records are silent regarding any temporary duty in Vietnam.  This lack of corroborating evidence, however, is not conclusive evidence that such duty did not exist.  As such, VA should make an effort to verify the Veteran's alleged service in Vietnam.  At a minimum, the RO should request information regarding the Veteran's unit, in particular, its history of deployments between March 1966 and April 1967, period during which the Veteran was stationed in Korea, per his military records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate action to verify the Veteran's assertion that he served in temporary duty at Da Nang (Vietnam) around June or July 1966, while he was stationed in Korea.  This inquiry should not be limited to these two months.  Rather, it should encompass the entire period during which the Veteran was stationed in Korea, that is, from March 1966 to April 1967.  If the JSRRC or any other source is only able to conduct a search for a three-month time period, then separate inquiries should be made for the periods of March to May 1966, June to August 1966, September to November 1966, December 1966 to February 1967, and March to April 1967.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2017).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


